         Case 1:18-cr-00871-PKC Document 60 Filed 11/11/20 Page 1 of 7
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
YEs,                                                Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    November 11, 2020
BY ECF

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street Square
New York, New York 10007

       Re:     United States v. Saeed Malik Thomas Norris, 18 Cr. 871 (PKC)

Dear Judge Castel:

       The Government submits this letter in connection with the sentencing of Saeed Malik
Thomas Norris (“Norris” or the “defendant”) in the above-referenced matter, currently scheduled
for November 18, 2020 at 12:15 p.m. The defendant took advantage of three vulnerable
teenagers—then aged 16 years-old, 16 years-old, and 15 years-old, respectively—to have them, or
attempt to have then, engage in sexual activity to make money for him. He took advantage of
teenagers and made money by sexually exploiting them. For the reasons set forth below, the
Government respectfully submits that a sentence within the Stipulated Guidelines Range of 135 to
168 months’ imprisonment is necessary to satisfy the goals of sentencing.

A. Background

       On December 11, 2018, a Grand Jury sitting in the Southern District of New York returned
a sealed indictment, 18 Cr. 871 (PKC) (the “Indictment”), charging Norris in two counts.
Specifically, the defendant was charged in Count One with conspiring to engage in sex trafficking,
including of minor victims, in violation of Title 18, United States Code, Section 1594(c), and in
Count Two with sex trafficking of a minor victim, in violation of Title 18, United States Code,
Sections 1591(a), (b)(2), and 2.

        On December 12, 2018, the defendant was arrested and ordered detained, following a bail
hearing before Magistrate Judge James L. Cott. (See Dec. 12, 2018 Tr., ECF No. 7). Subsequently,
the defendant appealed that determination to this Court. Following argument held on March 29,
2019, this Court concluded that the defendant posed both a risk of flight and a danger to the
community, and ordered his continued detention. (See Mar. 29, 2019 Tr., ECF No. 19). 1


1
 Additionally, in April 2020, the defendant made a third bail application, arguing that he should
be released pursuant to 18 U.S.C. § 3145(c) in light of the COVID-19 pandemic. (See ECF No.
51 (“Def. COVID Bail Motion”)). On April 28, 2020, following a telephonic bail hearing, this
Court denied the defendant’s motion, finding that, even if the burden of proof had been on the
          Case 1:18-cr-00871-PKC Document 60 Filed 11/11/20 Page 2 of 7
                                                                                         Page 2 of 7


       On November 14, 2019, the defendant pled guilty, pursuant to a plea agreement with the
Government (the “Plea Agreement”), to a one-count superseding information (ECF No. 44 (the
“Superseding Information”)), charging the defendant with, in or about July and August 2016,
coercion and enticement of a minor to engage in illegal sexual activity, in violation of Title 18,
United States Code, Sections 2422(b) and 2, relating to a then 16 year-old victim (“Victim-1”), a
then 16 year-old victim (“Victim-2”), and a then 15 year-old victim (“Victim-3,” and together with
Victim-1 and Victim-2, the “Victims”).

       The parties stipulated in the Plea Agreement that the applicable Guidelines range was 135
to 168 months’ imprisonment, with a mandatory minimum term of 120 months’ imprisonment (the
“Stipulated Guidelines Range”). In the Final Presentence Report, dated March 31, 2020 (the
“PSR”), the United States Probation Office (“Probation”) recommended a sentence of 151 months’
imprisonment.

       The defendant has been in custody since being remanded on December 12, 2018.

B. Offense Conduct

        In the summer of 2016, Victim-1 was introduced to the defendant by Victim-2 at a party in
Brooklyn, New York. Victim-1 became inebriated at the party, and, afterward, the defendant
conveyed that he was interested in Victim-1 romantically, then initiated sexual intercourse with
Victim-1. Afterward, the defendant suggested that Victim-1 engage in prostitution, stating, as set
forth in the PSR, “Do you wanna be my hoe? You wanna make money. You have good vagina
and will make a lot of money.” The defendant then posted, i.e., advertised for commercial sex
services, Victim-1 on the website Backpage.com (“Backpage”), a website frequently used to
advertise women and girls for prostitution prior to its seizure in spring 2018 by the Federal Bureau
of Investigation. The defendant took a cut of the approximately $20 per customer Victim-1 earned
through engaging in prostitution on the defendant’s behalf. At one point, the defendant asked
Victim-1 her age. When Victim-1 replied that she was 16 years old, the defendant simply
responded “you’re young,” and continued exploiting her. (See PSR ¶¶ 10-11).

        Victim-1 left the defendant for approximately two to three weeks, before returning to work
for him again, this time at a different location. Victim-1 then recommenced engaging in
prostitution on the defendant’s behalf, this time joined by Victim-2 and Victim-3. The defendant
unsuccessfully attempted to have Victim-2 engage in prostitution on his behalf, instead using
Victim-2 to recruit other victims; for example, Victim-1. The defendant was, however, successful
in exploiting Victim-3, who engaged in in-calls, i.e., meeting a customer for commercial sex inside
one’s residence, for the defendant. During this time, in about August 2017, the defendant changed
his business model, taking approximately $40 to $50 per customer from the girl who made the
most money, and all the money from the girl who made the least. (See PSR ¶¶ 12-15).



Government, the defendant was by clear and convincing evidence a danger to the community and
a flight risk; the Court also found that there were not exceptional circumstances warranting Norris’
release.
          Case 1:18-cr-00871-PKC Document 60 Filed 11/11/20 Page 3 of 7
                                                                                           Page 3 of 7


C. The Probation Office’s Recommendation and the Defendant’s Submission

        Probation calculated that the defendant has a total offense level of 32 and is in criminal
history category III, resulting in a Guidelines range of 151 to 188 months’ imprisonment. 2 (PSR
at 22). Probation recommends a sentence of 151 months’ imprisonment, which is within the
Stipulated Guidelines Range. (Id. at 22-24). Probation supports its recommendation with the
following assessment of the defendant’s conduct:

       The defendant does not appear to have fully come to terms with his involvement in the
       instant offense. The three victims in this case were minors in a vulnerable state. They
       were [absent without official leave] from a social services foster home placement when the
       defendant convinced them to become prostitutes. He was fully aware of their ages and yet
       continued to place their advertisements on the internet. The defendant’s actions have
       fostered the continued and widespread proliferation of minors in the commercial sex
       industry.

(Id.). Accordingly, Probation finds that “a 151 month … term of imprisonment would be
sufficient, but not greater than necessary, to comply with the factors to be considered in imposing
a sentence outlined in 18 U.S.C. § 3553(a).” (Id. at 23).

        The defendant’s submission requests that this Court sentence the defendant to the statutory
mandatory minimum of 120 months’ imprisonment. (Def. Mem. at 1). In support of this request,
the defendant’s submission cites, among other factors, the significant adverse circumstances of the
defendant’s childhood—including sexual assault—and argues that a sentence within the Stipulated
Guidelines Range would be greater than necessary to achieve the purposes of sentencing.



2
  Probation found that the defendant was in Criminal History Category III, assigning two additional
points, pursuant to United States Sentencing Guidelines Section 4A1.1(d), because the defendant
committed the instant offense while under a criminal justice sentence for a 2012 attempted
burglary conviction. (See Final Presentence Investigation Report, dated March 31, 2020, ECF No.
48 (“PSR”) ¶¶ 57-59). At the time of the plea, the information available to the Government and
defense indicated that the defendant no longer was on parole for that offense as of June 2016,
predating the present offense conduct, which began in July 2016. As a result of the two additional
criminal history points, the United States Probation Office calculates the relevant Guidelines range
as 168 to 210 months’ imprisonment. The Government has no independent information beyond
the information provided by the defense about the defendant’s parole termination paperwork,
signed on June 2, 2016, or by the Probation Department about the defendant’s date of parole
discharge on August 4, 2016. (See PSR ¶ 56). However, Application Note to § 4A1.1(d) states,
in part, that a criminal justice sentence is one “having a custodial or supervisory component,
although active supervision is not required for this subsection to apply.” Accordingly, to the extent
the defendant still technically was on parole, even if administratively, after signing his termination
papers, Section 4A1.1(d) would seem applicable. In any event, however, the Government stands
by the Guidelines calculation in the Plea Agreement and requests that the defendant be sentenced
within the Stipulated Guidelines Range.
          Case 1:18-cr-00871-PKC Document 60 Filed 11/11/20 Page 4 of 7
                                                                                          Page 4 of 7


D. Related Cases

         As noted in the PSR, the investigation that led to this prosecution began when the FBI’s
Child Exploitation and Human Trafficking Force received a tip from a non-profit organization
about trafficking of minor victims—many of whom were residing, or had previously resided, at
Facility-1. (PSR ¶ 8). Ultimately, the investigation has led to the prosecution of 19 individuals
for sex trafficking offenses, each of whom has been convicted either by entering into a plea
agreement or following trial. The other 18 defendants were convicted of violations of the Travel
Act, sex trafficking conspiracy, or substantive sex trafficking offenses. In general, the Government
extended Travel Act pleas only for those defendants who were substantially less culpable than the
average defendant, where the conduct included, for example, providing a residence from which
others trafficked victims (e.g., Sands, Roberts) or otherwise served in a relatively more accessorial
role in their respective conspiracies (e.g., Braham, Bullock, Wright).

       Ten defendants have already been sentenced, as set forth below:

        In the category of defendants who assisted or facilitated other defendants’ exploitation of
minor girls and who pled to conspiracy to violate the Travel Act, in violation of Title 18, United
States Code, Section 371, the following individuals have been sentenced:

   •   Ruben Sands, who was sentenced to 60 months’ imprisonment in United States v. Sean
       Merchant, et al., 18 Cr. 527 (KMW);
   •   Christopher Bullock, Dariel Braham, and Adrienne Roberts, sentenced to 54, 48, and 48
       months’ imprisonment, respectively, in United States v. Hubert Dupigny, et al., 18 Cr. 528
       (JMF); and
   •   Cimmie Wright, who was sentenced to 51 months’ imprisonment in United States v. Jabari
       Kennedy, et al., 18 Cr. 529 (JFK).

        In the category of defendants who have been convicted of sex trafficking offenses, i.e.,
violations of Title 18, United States Code, Sections 1591 or 1594(c), the following defendants
have been sentenced:

   •   Ruben Morciglio, sentenced to 240 months’ imprisonment after pleading guilty to one
       count of sex trafficking a minor, in violation of Title 18, United States Code, Section
       1591(b)(2), and two counts of sex trafficking conspiracy, in violation of Title 18, United
       States Code, Section 1594(c).
   •   Luidji Benjamin, sentenced to 204 months’ imprisonment after being convicted at trial of
       one count of sex trafficking of a minor, in violation of Title 18, United States Code, Section
       1591(b)(2), and one count of sex trafficking conspiracy, in violation of Title 18, United
       States Code, Section 1594(c), in United States v. Benjamin, 18 Cr. 874 (JSR);
   •   Jabari Kennedy, sentenced to 156 months’ imprisonment after pleading guilty to a single
       count of sex trafficking conspiracy, in violation of Title 18, United States Code, Section
       1594(c), in United States v. Jabari Kennedy, et al., 18 Cr. 529 (JFK);
   •   Jermaine Myrie, sentenced to 135 months’ imprisonment after pleading guilty to a single
       count of sex trafficking conspiracy, in violation of Title 18, United States Code, Section
       1594(c), in United States v. Sean Merchant, et al., 18 Cr. 527 (KMW); and
          Case 1:18-cr-00871-PKC Document 60 Filed 11/11/20 Page 5 of 7
                                                                                         Page 5 of 7


   •   Lawrence Walsh, who entered into a cooperation agreement and testified as a Government
       witness at trial against his co-defendant, Luidji Benjamin. Walsh received a sentence of
       time-served after serving approximately 19 months’ imprisonment. See United States v.
       Lawrence Walsh, S1 18 Cr. 874 (JSR).

        Norris pled to violations of Title 18, United States Code, Sections 2422(b) and 2, which
reflects that the defendant was far more culpable than those defendants who were convicted of
violations of the Travel Act and instead analogous to the latter category of defendants, who pled
to sex trafficking offenses. The defendant exploited three, minor vulnerable victims, even
conveying interest in one romantically—and having sexual intercourse with her—prior to asking
her to engage in prostitution. In the Government’s view, the defendant is less culpable than certain
defendants who used violence in furtherance of their sex trafficking of minors (e.g., Morciglio), or
who made threats against minor victims (e.g., Kennedy).

E. Applicable Law

        As the Court is aware, the Sentencing Guidelines provide strong guidance to sentencing
courts following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397
F.3d 103 (2d Cir. 2005). Because the Guidelines are “the product of careful study based on
extensive empirical evidence derived from the review of thousands of individual sentencing
decisions,” Gall v. United States, 552 U.S. 38, 46 (2007), district courts must treat the Guidelines
as the “starting point and the initial benchmark” in sentencing proceedings. Id. at 49. After that
calculation, however, Your Honor must consider the seven factors outlined in Title 18, United
States Code, Section 3553(a), which include the nature and circumstances of the offense, the
individual characteristics of the defendant, and the need to adequately deter criminal conduct and
promote respect for the law. Id. at 50 & n.6.

F. Discussion

        The Government respectfully submits that the seriousness of the offense, the need to
promote respect for the law, ensure just punishment, protect the public, and afford adequate
deterrence, all warrant imposition of a sentence within the Stipulated Guidelines Range. While
the defendant’s age, the circumstances of his childhood, and, in particular, the sexual abuse he
suffered, are mitigating factors, his conduct caused substantial harm to even younger victims,
exploiting particularly vulnerable members of society for his own financial gain. A substantial
incarceratory prison sentence is necessary and appropriate here.

               1. Seriousness of the Offense, Respect for the Law, and Just Punishment

        The harm from this type of offense cannot be overstated. The defendant exploited two 16-
year-old victims and one 15 year-old victim. Each of the Victims was vulnerable, living in the
social services system. The defendant then sold—or, in the case of Victim-2, tried to sell—the
Victims to adult men for his own profit. The harm to young women from such sexual exploitation
is well-documented, severe, and long-lasting. This case is no exception, as the defendant’s conduct
caused substantial harm to the Victims. The harm to these Victims is all the more significant
because of the difficult circumstances in which they grew up. Through his conduct, the defendant
          Case 1:18-cr-00871-PKC Document 60 Filed 11/11/20 Page 6 of 7
                                                                                          Page 6 of 7


has demonstrated a lack of respect for the law, and a dangerous indifference to the circumstances
of particularly vulnerable members of society.

        The defense’s sentencing submission describes the defendant’s difficult upbringing, his
psychological problems, and the abuse he suffered. In particular, as set out in the defendant’s
submission and the corresponding mitigation report (“McCarthy Report”), as well as the PSR, the
Government acknowledges that the defendant was himself a victim of sexual violence. (See Def.
Mem. at 10; PSR ¶ 79). Both the McCarthy Report and the PSR cite the defendant’s psychological
issues, including bipolar disorder, major depression, and post-traumatic stress disorder, among
others. (See McCarthy Report at 16-17; PSR ¶¶ 81-85; Def. Mot. 9-12). The Government does
not discount the severity of these issues or the adversity the defendant has faced; relatedly, the
Government recognizes the defendant’s relative youth at the time of this offense.

        Unfortunately, the defendant exploited victims even more vulnerable and younger than he,
subjecting them to trauma and sexual exploitation; put differently, he played a role in visiting upon
others traumas similar to that he had suffered himself. Moreover, and troublingly, both the
defendant, in his own words, see PSR ¶¶ 86, and the McCarthy Report, cast doubt on whether the
defendant has come to terms with his conduct, see McCarthy Report at 18. The defendant was
clear in his plea allocution that “[b]etween July and August of 2016, [he] … knew that an
individual under the age of 18 was engaging in prostitution,” that he “intended to further a scheme
to entice Victim 1, 2, and 3 to engage in further acts of prostitution by permitting Victim 1 to use
my cell phone and my email account to post online internet advertisements offering herself and
Victim 2 and 3 as prostitutes;” and that he, “also arranged for Victim 1, 2, and 3, after an eviction
… to use another apartment from another individual to engage in acts of prostitution.” (See Nov.
14, 2019 Plea Transcript at 16-17). As the McCarthy Report notes, the defendant now
recharacterizes and minimizes his involvement. (See McCarthy Report at 18). Further, and while
acknowledging that the defendant “no doubt … has psychiatric issues that require psychotropic
and therapeutic intervention,” he “impresses as an antisocial, impulsive, and self-destructive
individual,” that “[h]is involvement in the instant offense does not impress as sexually motivated
but is best understood as opportunistic,” and that the defendant “engages in rationalizations,
justifications, and excuses to explain” his actions. (Id.). Both the PSR and the McCarthy Report
indicate that the defendant has not come to terms with his conduct and continues to minimize the
gravity of his wrongdoing. His “opportunistic” sexual exploitation of vulnerable minors is
tremendously serious conduct, deleterious to the Victims, society, and the rule of law.

        Accordingly, and despite the mitigating factors, the Government respectfully submits that
this egregious conduct necessitates substantial punishment.

               2. The Need to Protect the Public and Deter the Defendant and Other Similarly
                  Situated Individuals

        The defendant has two prior criminal convictions, both relating to conduct when he was 17
years old. First, a conviction for criminal trespass in the second degree; and second, for attempted
burglary. (PSR ¶¶ 55-56). With respect to the burglary, the PSR indicates that the defendant stole,
among other things, electronic equipment, such as laptops, a cellphone, and a video game console.
          Case 1:18-cr-00871-PKC Document 60 Filed 11/11/20 Page 7 of 7
                                                                                             Page 7 of 7


(PSR ¶ 56). As the defense submission notes, the defendant was a minor when he sustained these
convictions and, in both cases, the conduct was not violent.

        The defense submission also argues that, among other things, at the time of the instant
offense the defendant believed he no longer was on parole from his earlier convictions and that
Probation’s calculation of his criminal history category overstates his criminal record. (See Def.
Mot. at 4-6). As set forth above, the Government stands by the Plea Agreement and respectfully
requests that the Court sentence the defendant within the Stipulated Guidelines Range. That said,
with respect to his culpability, the Court should afford no weight to the defense’s argument that,
because the defendant believed his parole supervision ended prior to the instant offense, it
somehow bears on the importance of deterrence as a sentencing factor. Regardless of whether the
defendant’s parole ended in June 2016, barely predating the offense beginning in July 2016, or in
August 2016, that the defendant would continue to engage in criminal activity—and serious
criminal activity—during that time period speaks to a lack of respect, or at least regard, for the rule
of law. If anything, that the defendant believed his parole had concluded and boomeranged back
into criminal conduct immediately instead suggests a particularly acute need for deterrence here.

        Finally, a substantial sentence of incarceration would send a powerful message to others
who would sexually exploit minor victims for their own gain. It would show that such actions will
not be taken lightly, and that those who victimize girls and women—especially particularly
vulnerable ones, from the foster care system—will be prosecuted and punished to the fullest extent
of the law.

G. Conclusion

        For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence within the Stipulated Guidelines Range, as such a sentence would be sufficient but not
greater than necessary to serve the legitimate purposes of sentencing.



                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         Acting United States Attorney

                                                   By:          /s/
                                                         Mollie Bracewell
                                                         Jacob Gutwillig
                                                         Assistant United States Attorneys
                                                         (212) 637-2218 / 2215
